Citation Nr: 1639021	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral strain with degenerative disc disease, currently evaluated as 20 percent disabling prior to September 9, 2010, as 40 percent from September 9, 2010 to February 12, 2015, and as 20 percent from February 12, 2015.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, currently evaluated as 20 percent disabling.  

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes before the Board of Veterans' of Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus (Augusta), Maine, which continued a 20 percent rating for the for chronic lumbosacral strain with degenerative disc disease.  In May 2011 and March 2015, the Cleveland, Ohio RO issued rating decisions, denying entitlement to a TDIU.  That RO now has jurisdiction over the Veteran's claims.

The Veteran was granted separate 10 percent ratings for radiculopathy in each lower extremity a rating decision in a September 2009 rating decision, which assigned n a 10 percent rating for each lower extremity, effective August 28, 2008.  A March 2010 rating decision increased the rating for radiculopathy of each lower extremity to 20 percent, effective August 28, 2008.  These ratings were assigned as neurologic manifestations of the chronic lumbosacral strain with degenerative disc disease.  As such, the Board has assumed jurisdiction of those claims.  

The Board notes that the Veteran has contended that he is unemployable due to his service-connected chronic lumbosacral strain with degenerative disc disease and associated radiculopathy.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The Veteran appeared at videoconference hearing before the undersigned in July 2016.  A transcript of the hearing is of record.

The issues of entitlement to an increased rating for a lumbar spine disability; higher initial ratings for right and left lower extremity radiculopathy;  and entitlement to a TDIU prior to September 9, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of September 9, 2010, the Veteran's chronic lumbosacral strain with degenerative disc disease was manifested by flexion of the thoracolumbar spine limited to approximately 30 degrees or less.

2.  The Veteran had a combined rating of 60 percent resulting from disabilities due to a common etiology or the same accident as of September 9,2010; and the disabilities preclude gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  Beginning September 9, 2010, the criteria for a rating of 40 percent for the orthopedic residuals of the Veteran's chronic lumbosacral strain with degenerative disc disease were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2.  The criteria for TDIU are met as of September 9, 2010. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2016).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two rating are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

Staged ratings are assignable during the period from the effective date of service connection.  Fenderson v. Shinseki, 12 Vet. App. 119 (1999).  Staged rating are available in increased rating claims for various periods during the appeal to account for variations in the degree of disability.  Hart v. Shinseki, 23 Vet App 9 (2009)

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."   Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Legal Criteria 

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5243, which follows the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 may be rated either under the General Rating Formula for Diseases and Injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher  evaluation when all disabilities are combined under § 4.25.   Associated neurological symptoms are to be rating separately under the appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Formula, Note (1).  And, in this case, the Veteran's radiculopathy of the bilateral lower extremities has been rated as 20 percent disabling on each side since August 28, 2008.  

Under Diagnostic Code 5243, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.7, Diagnostic Code 5003 (2016). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note 5.

Disc disease disability is ratable under the general rating formula, like arthritis, but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bedrest prescribed by a physician and treatment by a physician. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. Id., Diseases of the Peripheral Nerves. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

b.  Factual Background 

The Veteran's chronic lumbosacral strain with degenerative disc disease has been rated under Diagnostic Code 5237 as 40 percent disabling from December 1, 1983, to August 31, 1984, and as 20 percent disabling from September 1, 1984, to September 8, 2010.  Then, from September 9, 2010, to February 11, 2015, it was rated as 40 percent disabling under Diagnostic Code 5243.  The disability is currently rated as 20 percent disabling under Diagnostic Code 5243 from February 12, 2015 to present.  

The Veteran filed his claim for an increase in August 2008.  He reported that he experienced back spasms, loss of motion, constant pain, and had to wear a brace.  He also reported numbness and loss of feeling extending down both legs.  

A September 2009 rating decision granted separate 10 percent ratings for radiculopathy of both legs under Diagnostic Code 8620, effective August 28, 2008.  A March 2010 rating decision increased the rating for radiculopathy of each lower extremity to 20 percent, effective August 28, 2008.  

A spine care consultation was provided in August 2008.  At that time, the Veteran complained of low back pain with bilateral radicular symptoms.  He also complained of left lower extremity cellulitis.  He reported that he had redness in his left medial thigh and left lower leg between the knee and the ankle, which was red and warm.  He reported pain that radiated down the back of his legs in the S1 distributions to the knees.  He had numbness and tingling in the back of his legs in the S1 distribution, though it extended a little further into his calves.  

The Veteran also reported a long history of back pain.  He reported having back surgery in the late 1970s, between 1979 and 1980.  The surgery was done because he was having progressive numbness and tingling in his legs.  The Veteran reported that his symptoms improved after that surgery.  The Veteran reported that he had always had residual back pain, but that they were bearable until two years previously.  Since that time, the Veteran reported that the pain worsened and resulted in his dismissal from his job as a truck driver.  He reported that his pain ranged from three to eight on a scale of one to ten in severity.  The Veteran reported that the pain is worse in the morning, with bending, and when walking uphill.  The Veteran reported that he was hardly able to climb stairs and that the pain bothered him when he lay down to sleep.  He indicated that the pain was so severe that it caused him to wake up from sleep.  He reported that he slept sitting upright at times to sleep through the night.  He denied any recent treatment.  The clinician diagnosed the Veteran with lumbar post laminectomy syndrome and prescribed topiramate and a TENS unit.  

The Veteran submitted a statement in support of his claim in October 2008.  He wrote that he experienced pain when sitting for a long time or standing.  He also reported pain running down his back when he slept.  He had to turn on his side every two hours, but had trouble turning from side to side, reaching to but his belt in his pants, going up and down stairs, bending and lifting.  

A VA examination was provided in November 2008.  The Veteran reiterated that his pain had worsened over the preceding two years.  He described the pain in the lumbosacral area of his back radiating pain down both legs to his knees.  The Veteran described symptoms of paresthesias that occurred in a radiating distribution down both legs to the level of the knees.  He described the pain as constant and chronic.  He reported that the pain occurred 24 hours a day and seven days a week.  He reported that the intensity of the pain was usually six out of ten and that the pain increases with any type of attempted climbing of stairs or lying in a supine position for any period of time.  He also reported that the pain is worse in the morning.  He reported that he was taking topiramate as directed, and he reported that he was seen by Wade Park Spine Care for treatment of his chronic pain.  

The examiner noted pain did not impair the Veteran's ability to walk.  He did not use assistive devices.  The Veteran reported that he had last worked in March 2008 as a truck driver; and was no longer able to complete his job duties.  He reported that he had driven a truck for two and a half years.  Climbing into and out of the truck became too painful for him to continue his employment.  Prior to that, he had worked as an electrician and had a history of working in automobile and truck sales for 20 years. 

Examination of the back revealed a well-healed surgical incision overlying the lumbosacral spine.  The Veteran's forward flexion was 0 to 80 degrees, with pain beginning at 45 degrees and continuing to 80 degrees.  He had full extension with pain at the extreme of range of motion.  His bilateral lateral flexion was 0 degrees to 20 degrees with pain at the extremes.  The Veteran had lateral rotation, bilaterally, from 0 degrees to 20 degrees with pain at the extreme.  He had tenderness to palpation paravertebrally from L2 to S1 and pain on palpation of the midline overlying L5 and S1.  

On repetitive motion, the Veteran had increased pain, but his range of motion remained the same.  He did not endorse flare-ups; he reported that pain was constant and chronic.  His Achilles tendon reflexes were +0/4 bilaterally and his patellar reflexes were +1/4 bilaterally.  There was no gross sensory deficit to light touch and the strength of the lower extremities was 5/5 bilaterally.  The Veteran did not describe any incapacitating events in the preceding 12 months.  The diagnostic and clinical testing showed that the Veteran had degenerative disc disease postoperative spine and a grade 1 spondylolisthesis of L5 and S1.  A diagnosis of chronic lumbosacral strain with degenerative disc disease was made.  

A VA examination was provided in September 2010 regarding the Veteran's thoracolumbar spine and radiculopathy of the bilateral lower extremities.  The examiner noted that the Veteran had radiculopathy of the right and left lower extremities.  The Veteran reported pain in the hips, neck, and knees.  The Veteran reported that the pain was constant and severe.  He also reported that he had constant stiffness in his lower back and hips that was severe.  He also endorsed weakness that had begun in the preceding 10 years and gotten worse.  He reported that the weakness occurred in his lower back and caused his legs to give out; he stated that this occurred constantly and he described it as severe.  

The Veteran reported that he was prescribed muscle relaxers, pain medication, and a TENS unit for pain.  He endorsed flare-ups that caused pain, stiffness, and weakness.  He stated that the flare-ups occurred weekly, were severe, and lasted for hours.  He also indicated that extended walking or sitting were the precipitating factors and that rest and medication were the alleviating factors.  He reported that the flare-ups had a moderate impairment on daily activities.  The Veteran also endorsed the use of a cane for ambulation and stability.  He reported that he could walk 1/4 a block, and sometimes further; he also stated he could walk about 10 minutes.  He reported that his walking was unsteady and he endorsed a history of falling.  The Veteran reported general feeling of illness, dizziness, numbness, weakness, and bowel issues.  

On examination, the Veteran's gait was abnormal; the examiner described it as antalgic.  His posture, position of the head, curvature of the spine, and symmetry in appearance were all normal.  However, the Veteran had impaired mobility with forward flexion and slow movement.  In range of motion, the examiner noted that the Veteran had spinal involvement, which included pain from L5 paraspinal muscles does to the posterior legs, bilaterally.  There was no ankylosis.  

On range of motion testing, the Veteran had forward flexion to 35 degrees, extension to 15 degrees, left and right lateral flexion to 5 degrees, and left and right lateral rotation to 15 degrees.  After five repetitions, the Veteran exhibited forward flexion to 25 degrees, extension to 12 degrees, right and left lateral flexion to 2 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 5 degrees.  There was pain, fatigue, weakness, and lack of endurance shown after one repetition, but no incoordination.  The examiner also noted objective symptoms of painful motion, tenderness, and abnormal movement.  There was no muscle spasm, effusion, instability, redness, and heat.  

The Veteran's straight leg raise test was positive bilaterally and there were signs of Intravertebral Disc Syndrome (IVDS).  The examiner noted that the Veteran's signs of IVDS were bilateral posterior leg pain down to his knees.  The Veteran had normal muscle strength, fine motor control, and muscle tone.  The Veteran's patellar reflexes and Achilles reflexes were normal.  The Veteran's bilateral lower extremities had neuritis and neuralgia, but there was no paralysis.  

The Veteran's pinprick test was abnormal and the Veteran had an abnormal two point discrimination; in both instances, the Veteran had diminished sensation.  The temperature, position sense, and vibratory sense tests were normal.  The examiner also noted that the Veteran had sensory deficit in the L5-S1 area, which caused diminished sensation in his lateral legs, backs of the thighs, and the lateral legs.  There was no motor deficit and no incapacitating episodes in the preceding 12 months.  The Veteran had no bladder dysfunction, but he endorsed bowel dysfunction.

The examiner provided the diagnosis of degenerative changes to the lumbar spine with anterolisthesis of L5 on S1, sclerosis at L4-5 and L5-S1 and IVDS with peripheral nerve involvement of the sciatic nerve status post-lumbar surgery with residual scar.  There was no instability of the spine noted on examination.  The examiner noted that the Veteran's condition affected his usual occupation and daily activities caused pain and limitation or range of motion and caused the Veteran to use a cane for stability.  The examiner noted the Veteran's scar from spine surgery, but also noted that it was not painful, had no skin breakdown, was superficial, and did not cause any limitation of motion or function.  The examiner indicated that the functional impairment solely attributable to the lumbar spine disability.

In January 2011, the Veteran underwent another VA examination.  He endorsed pain in his lower back, which he reported travels down the back of both of his legs.  He described the pain as constant and moderate.  The Veteran also reported constant and moderate stiffness in his lower back.  He endorsed weakness, which was daily, constant, and moderate.  The Veteran also endorsed the use of a cane for ambulation.  The Veteran reported that he could walk 300 yards and for about eight to ten minutes.  His walk was described as unsteady and he endorsed a history of falls.  The Veteran also reported weakness, bowel issues, and erectile dysfunction associated with his spine condition.  

On examination, the examiner noted a midline lumbar scar, which measured 13 centimeters by .2 centimeters.  The scar was not painful on examination, there was no breakdown, the scar was superficial, it did not cause any limitation of motion or function, and there was no inflammation, edema, or keloid formation.  The Veteran had a mild antalgic gait; his posture, position of the head, curvature of the spine, and symmetry in appearance were all normal. The symmetry and rhythm of the spinal motion was abnormal.  There was an impaired range and fluidity of motion.  There was no ankylosis of the thoracolumbar spine.  There was painful motion and tenderness, but there was no muscle spasm, effusion, instability, redness, heat, abnormal movement, or guarding of movement.  

The Veteran had forward flexion to 22 degrees, extension to 8 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees.  There was pain after the first range of motion testing, but no fatigue, weakness, lack of endurance, or incoordination.  After five repetitions, there was pain, fatigue, weakness, and lack of endurance, but there was no incoordination.  There was no additional loss of motion on repetitive motion after five repetitions; repetitive motion was not tested after three repetitions.  

The Veteran's muscle strength, fine motor control, and muscle tone was normal, bilaterally.  The Veteran's patellar reflexes and Achilles reflexes were normal, bilaterally.  Intervertebral disc syndrome (IVDS) was found on examination, bilaterally; and the examiner noted that the Veteran had decreased sensory function in his bilateral feet.  There was no incapacitating episode in the preceding 12 months.  Additionally, the Veteran did not have bladder or bowel dysfunction, but he reported erectile dysfunction.  The temperature test, vibratory sense, and two point discrimination was all normal.  

The Veteran's straight leg raising tests were positive, bilaterally.  The examiner continued the diagnoses of chronic lumbosacral strain with degenerative disc disease, status post-lumbar surgery with residual scar, and intervertebral disc syndrome of the lumbar spine most likely involving the bilateral sciatic nerve with associated radiculopathy of the bilateral lower extremities with associated erectile dysfunction.  

Another VA examination was provided for the Veteran's lumbar spine disability in March 2013.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted the previous diagnoses of right and left leg radiculopathy and postoperative laminectomy of the lumbar spine with degenerative disc disease.  The Veteran denied flare-ups that impact the function of his spine.  The Veteran reported increasing back pain and the use of Percocet for pain.  On examination, the Veteran had forward flexion to 40 degrees with evidence of objective pain at 20 degrees.  He had extension to 10 degrees, with painful motion at 0 degrees.  

The Veteran exhibited right and left lateral flexion to 10 degrees, with painful motion beginning at 0 degrees.  The Veteran also exhibited right and left lateral rotation to 10 degrees, with objective evidence of painful motion beginning at 0 degrees.  The Veteran performed repetitive use testing with three repetitions, and there was no additional loss of range of motion on examination after three repetitions.  The examiner noted the functional loss caused by the Veteran's lumbar spine disability, including less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  

The examiner noted that the Veteran had localized tenderness in the Veteran's low back and that he had an abnormal gait as well as guarding and/or muscle spasm.  The examiner noted that the guarding and/or muscle spasm did not result in abnormal gait or spinal contour.  Muscle strength testing revealed that the Veteran had full strength in his bilateral hips, knees, ankles, and great toes.  There was no muscle atrophy.    The Veteran's reflexes were normal.  He had decreased sensation in the bilateral lower leg and ankle as well as the bilateral feet and toes.  The Veteran's straight leg raising test was positive bilaterally.  

With regard to the Veteran's radiculopathy, the Veteran had moderate constant pain bilaterally and moderate intermittent pain bilaterally.  He had mild paresthesias and/or dysesthesias and numbness, bilaterally.  The examiner noted that the Veteran had involvement of the sciatic nerve, bilaterally, and that the severity of the Veteran's radiculopathy was moderate.

No other neurological abnormalities or findings related to his back condition were noted.  The Veteran used a wheelchair occasionally and he endorsed regular use of braces and a cane for ambulation.  The examiner noted the Veteran's scar from his spine surgery but noted that it was not painful, unstable, or a total area greater than 39 square centimeters.  Diagnostic testing revealed arthritis, but no other significant findings or results.  The examiner noted that the Veteran's lumbar spine condition impacted his ability to work.  The examiner noted that the Veteran would be limited to sedentary work.  Finally, the examiner noted that it was more likely than not that his bilateral leg radiculopathy is related to his back condition and involves both legs.  

Another VA examination was provided in February 2015.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted the previous diagnoses of lumbosacral strain, degenerative arthritis of the spine, and IVDS.  The examiner noted that the Veteran's pain was getting worse and that his legs were weakening.  The Veteran reported functional impairment caused by pain and stiffness.  

On examination, the Veteran exhibited forward flexion to 40 degrees, extension to 0 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The Veteran's range of motion contributed to functional loss because it caused pain.  The examiner noted that the Veteran had pain on all ranges of motion and there was evidence of pain on weight bearing.  The examiner also noted that the Veteran had localized tenderness or pain on palpation of the joints or soft tissue of the back.  

The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time but the examiner noted that the results neither support nor contradict the Veteran's statements describing the functional loss with repetitive use over time.  The examiner noted that he could not determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time without resort to mere speculation.  The examination was not performed during a flare-up and the examiner noted that the results did not support nor contradict the Veteran's statements describing functional loss during a flare-up.  

The Veteran had guarding, localized tenderness, and muscle spasm, none of which resulted in abnormal gait or abnormal spinal contour.  Additional factors contributing to disability included less movement than normal due to ankylosis and adhesions, disturbance of locomotion, interference with sitting, and interference with standing.  

The Veteran exhibited full strength in all muscle strength testing and there was no atrophy.  His deep tendon reflexes were normal.  The Veteran had normal sensation to light touch in the bilateral upper anterior thighs and thighs and knees.  He had decreased sensation to light touch in the bilateral lower legs and ankles.  He had normal sensation to light touch in the bilateral feet and toes.  The Veteran had no symptoms of constant pain, but he endorsed mild intermittent pain, paresthesias and/or dysesthesias, and numbness bilaterally.  There were no other symptoms of radiculopathy.  T

The examiner characterized the Veteran's radiculopathy as mild, bilaterally.    There was no ankyloses.  And, there were no other neurologic abnormalities or findings related to the thoracolumbar spine condition.  The examiner noted that IVDS was diagnosed but there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the preceding 12 months.  The Veteran endorsed regular use of a wheelchair and brace and occasional use of a cane for ambulation.  

The examiner noted the Veteran's scar from his spine surgery; he noted that it was not painful, unstable; and did not have a total area greater than 39 square centimeters.  Diagnostic testing was performed and arthritis was noted; but there was no thoracic vertebral fracture with loss of 50 percent or more and no other significant diagnostic test findings and/or results.  The examiner noted that the Veteran's spine condition impacted his ability to work and stated that the Veteran could only do sedentary work.  

The Veteran testified at a hearing in July 2016, that he had been told to have another operation performed but that the doctors had since determined that another surgery would be dangerous.  He testified that he received OxyContin for the pain in his back and that he had to go to the emergency room to get it. He also testified that he could not sleep at night because of his pain.  In terms of daily functioning, the Veteran reported that he had severe functional impairment caused by the back pain.  

The Veteran reported that it hurt to move around and that bending over bothered him as well.  He also reported that he sometimes had back spasms and that his legs gave out.  He could only sleep for an hour or two before he had to get up and move around for 10 or 15 minutes and then sit for 10 to 20 minutes and then lay down on the opposite side.  He could only sleep on his side, not on his back.  The pain had been going on for seven or eight years.  The Veteran testified that the condition had gotten worse and he had lost his job due to the thoracolumbar spine condition.  He testified that the pain and symptoms had worsened in the preceding four years, which caused him to start to use a wheelchair.  He said that without his wheelchair, he could walk approximately eight or ten feet.  He reported that he was confined to his house.  He sat in a chair in the shower; he also could not bend over, had trouble sitting down, and there were certain types of chairs could sit in.  

The Veteran also stated that his doctors had prescribed him bed rest when he lost his job approximately eight years previously.  He had lost his job, after working there for 20 years, because he could no longer perform his duties and had to miss work.  He went on to explain that when he originally had his back surgery, he had been an electrician.  However, after he had the surgery, he did not qualify to be licensed by the state of Ohio and he could not work as an electrician anymore.  In terms of functional impairment, he also reported that his back pain and symptoms caused his legs to give out on him.  He stated that he had trouble lying on his back.  

The Veteran reported that he had continued to seek treatment from VA; mostly in the form of emergency room treatment and that his primary care physician was at the Cleveland VA medical center.  

Regarding radiculopathy, the Veteran stated that the pain got "really bad" and that there was not much he could do anymore.  He said that if he went anywhere, he had to have a wheelchair.  He could not go down steps because he did not have strength in his legs anymore.    

c. Orthopedic Manifestations of the Lumbosacral Spine Disability

1.  Since September 9, 2010

For the entire period beginning September 9, 2010, the Veteran's lumbar spine disability is properly rated as 40 percent disabling.  The Veteran's forward flexion was measured as 35 degrees in September 2010, 22 degrees in January 2011, and 40 degrees in March 2013 and February 2015.  These ranges of motion meet or approximate the limitation of forward flexion required for a 40 percent rating.  38 C.F.R. § 4.7 (2015); See Mitchell, 25 Vet. App. at 32.  

II.  TDIU

A total disability rating is warranted when the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, without considering the effects of age or nonservice-connected disabilities.  Generally, to be eligible for a TDIU a percentage threshold must be met; if there is only one service-connected disability, it must be rated 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16 (a).

The Veteran's combined rating as of September 9, 2010, was 60 percent.  As the Veteran's disabilities are all the result of a common etiology or single accident, he meets the scheduler requirements for TDIU on this date.  See 38 C.F.R. § 4.16 (a).

VA treatment records and reports of examination show that the Veteran stopped working in 2008, when he was no longer able to perform the functions of his job as a truck driver.  He reported that he lost his job when he had to miss work due to his back pain on several occasions.  He ultimately could not perform the functions of his job.  Further, the Veteran testified at his July 2017 Board hearing that he was unable to continue working as an electrician after his back surgery, because he could no longer be licensed by the state where he resides.  

The reports of VA examination have shown that the Veteran is unable to perform any occupation other than one that is sedentary.  However, the Veteran's history as an electrician, car and truck salesman, and truck driver illustrate that he has not previously held a sedentary occupation.  Further, the Veteran's Application for Increased Compensation Based on Unemployability indicates that he finished high school and one year of college, but he did not obtain a college diploma or any other education or training.  Thus, the Veteran's symptoms arising from his chronic lumbosacral strain with degenerative disc disease and associated bilateral lower extremity radiculopathy made it unlikely the Veteran would have been able to engage in substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

Therefore, the evidence supports a finding that the Veteran was unable to obtain or maintain gainful employment at the time he met the scheduler criteria for TDIU, and TDIU is granted from September 9, 2010.

The scheduler criteria for TDIU are not met prior to September 9, 2010, even with consideration of the ratings assigned in this decision.  The Veteran's combined rating prior to September 9, 2010, was 50 percent.  See 38 C.F.R. § 4.25.  Thus, entitlement to TDIU cannot be granted on a scheduler basis before September 9, 2010. 


ORDER

Beginning September 9, 2010, an increased rating of 40 percent, for the orthopedic residuals of the chronic lumbosacral strain with degenerative disc disease is granted.

Entitlement to a total rating based on individual unemployability due to service connected disabilities from September 9, 2010, is granted. 


REMAND

With regard to the Veteran's chronic lumbosacral strain with degenerative disc disease, the Court held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), that the final sentence of 38 C.F.R. § 4.59 require that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the diagnostic codes pertaining to the Veteran's chronic lumbosacral strain with degenerative disc disease contemplate limitation of motion.

Further, the Veteran reported during his July 2016 hearing that he had continued seeking treatment for his thoracolumbar spine since the most recent VA examination and records associated with the file.  On remand, these and any other outstanding private or VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  To this end, the Veteran specifically reported treatment from Wade Park Spine Care, University Hospital, and Dr. F.  The RO should request the Veteran to provide a VA Form 21-4142 for this and any other private treatment he has received for the conditions he is claiming.  

Additionally, although the Veteran did not meet the scheduler criteria for TDIU before September 9, 2010, there is evidence that suggests he was unemployable prior to that date.  A total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16 (b). 

Specifically, the regulations provide that, in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In such a case, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an award on an extraschedular basis.  38 C.F.R. § 3.321 (b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records.  

2.  Ask the Veteran to authorize VA to obtain any non-VA treatment records pertaining to the disabilities on appeal; including records from any facility where he sought treatment for his back, including: Wade Park Spine Care, University Hospital, and Dr. F.  

3.  If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain the records, and further actions that will be taken with regard to claims on appeal.

4.  The Veteran should be afforded a new examination to evaluate the severity of the service connected chronic lumbosacral strain with degenerative disc disease and associated radiculopathy.  The examiner should note review of the claims folder.

The examiner should provide an opinion as to the severity of the chronic lumbosacral strain with degenerative disc disease.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

5.  Forward the Veteran's claims file to the Director, Compensation Service to consider whether the Veteran is entitled to TDIU prior to September 9, 2010, on an extraschedular basis or if TDIU is not warranted on that basis; whether a combined effects extraschedular rating is warranted.  

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


